Citation Nr: 1643214	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and S.S. (observer)


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 19, 1983 to July 23, 2002 and from July 24, 2002 to April 4, 2003.  He was honorably discharged from his first period of duty but received a dishonorable discharge for his second period of duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the undersigned in August 2015.  A transcript is of record.  The Board remanded this case in January 2016 for further development.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must be again remanded for further development to ensure that it is afforded every consideration. 

The Veteran's claim was remanded by the Board in January 2016 for private treatment records and a VA examination.  In a February 9, 2016, letter, the RO contacted the Veteran at his address in Springfield, Virginia, in an effort to obtain his private treatment records.  The Veteran did not respond and the private treatment records in question have not been associated with the file.  Then, in August 2016 another letter was sent to the Veteran, again to the Springfield, Virginia address.  However, this letter was returned to the Board as Returned Mail - unable to deliver.  Of note, the Veteran did report for a VA examination scheduled in February 2016 and a notation on that report indicates that his "address/phone provided by VBA differs from VHA's database."

As the private treatment records may have information regarding a current right hip disability and there appears to a discrepancy with the Veteran's address of record, a remand is required to confirm the Veteran's address and make a second attempt to gather the relevant private treatment records.  

Further, the February 2016 VA examination is not adequate.  In concluding that there was no objective evidence of right hip disorder, the examiner relied, in part, on negative diagnostic testing, i.e., "radiographic evaluation negative."  However, the examiner appears to have relied on the results of an MRI of the Veteran's pelvis conducted in September 2001, more than 15 years ago.  There are no recent diagnostic test results of record.  The examiner also relied upon a finding that there was no evidence of any evaluation or management concerning the Veteran's right hip since his separation from active duty in 2003.  However, as noted above, additional efforts are warranted to obtain the Veteran's private treatment records.  Therefore, the Veteran should be scheduled for an additional VA examination of his right hip on remand.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address.  As noted above, correspondence mailed to the Veteran at an address in Springfield, Virginia, has been returned as undeliverable.  Also, the Veteran did report for a VA examination scheduled in February 2016 and a notation on that report indicates that the Veteran's "address/phone provided by VBA differs from VHA's database."    

2.  Make arrangements to obtain the Veteran's complete VA treatment records, if he receives treatment through VA.

3.  Ask the Veteran to identify all private/non-VA medical care providers that have treated him for his right hip since April 2003, to include Dr. CiCi and Dr. Silas.  Then, make arrangements to obtain the Veteran's treatment records from all identified providers.  

4.  After the above development has been completed, the Veteran should be scheduled for an appropriate VA examination of his right hip.  The claims file and a copy of this remand must be made available and reviewed by the examiner.

The examiner should identify all current right hip disorders found to be present.  All tests and studies to determine the correct diagnosis are to be performed, to include x-rays if indicated.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder had its clinical onset during the Veteran's honorable period of service from May 1983 to July 2002 or is related to any incident of that service.

In providing this opinion, the examiner should specifically acknowledge and discuss the fact that the Veteran was treated for right hip problems in service.  (The Veteran's STRs reflect that he fractured his right hip July 2001.  A May 2001 STR diagnosed right SI dysfunction; see also STRs showing complaints of right hip pain July 2000, November 2000, October 2001, April 2002, and March 2003); and July 2000 STR showing complaints of pain and clicking in the right hip.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the evidence procured as a result of this remand and ensures that the remand directives have been accomplished, and return the case to the VA examiner if all questions posed are not answered.

6.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




